Citation Nr: 1701771	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-08 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

3.  Entitlement to service connection for bladder cancer, status post right nephro-ureterectomy.

4.  Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2011, the Veteran testified during a hearing before a Decision Review Officer at the RO; a transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9, Appeal to the Board, dated in March 2013, the Veteran requested a Board videoconference hearing.  On a subsequent Form 9 received in February 2014, the Veteran updated his request to a Board hearing at the RO (Travel Board hearing).

The record reflects that the Veteran was scheduled for the requested Travel Board hearing in October 2016; however, he failed to appear.

In an October 2016 written correspondence, the Veteran indicated that he was in Mexico from July 2016 until October 2016, returning days after the scheduled hearing.  He reported that he did not receive the August 2016 letter notifying him of the hearing until his return, and requested rescheduling of the hearing.  Likewise, the Veteran's representative has also requested remand to reschedule the Veteran's hearing.

As the Veteran has presented good cause for missing the hearing, has the right to a Travel Board hearing, and such hearing must be scheduled by the RO, the claims must be remanded. See 38 U.S.C.A. § 7107 (b) (West 2014); 38 C.F.R. §§ 20.700 (a), (e), 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to have the appellant scheduled for a hearing with the Board to be held before a Veterans Law Judge at the RO, at the earliest available opportunity. The appellant and his representative should be notified of the scheduled hearing in a timely fashion.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




